Citation Nr: 1738621	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-21 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for fibromyalgia, to include as secondary to migraine headaches.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 

INTRODUCTION

The appellant is a Veteran who served on active duty from January 2001 to August 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In December 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required to comply with VA's duty to assist the Veteran in the development of evidence to support her claim.  See 38 C.F.R. § 3.159 (2016).  In February 2010, the Veteran was afforded a VA examination to determine the nature and likely etiology of her fibromyalgia.  The examiner opined that, "while fibromyalgia and migraines are associated, much like hypertension and diabetes, migraine headaches do not cause fibromyalgia."  The Board finds that the opinion lacks sufficient explanation of rationale and is inadequate for rating purposes.  Moreover, the opinion did not address whether or not the Veteran's fibromyalgia is aggravated by her service-connected migraine headaches (which the Board is required to consider). 
  
The Board further notes that the Veteran's STRs do not show a diagnosis of fibromyalgia; however, they do show reports of body aches.  On December 2016 videoconference hearing, before the undersigned, the Veteran contended that reports of body pain noted in service were manifestations of fibromyalgia.  Whether or not there is underlying pathology to account for the complaints of aching is a medical question.  Accordingly, a remand for an addendum advisory medical opinion that adequately addresses the medical questions presented in the matter is necessary.
The case is REMANDED for the following action:

1. The AOJ should arrange for the Veteran's record to be forwarded to an appropriate physician for a medical advisory opinion regarding the etiology of the Veteran's fibromyalgia.  The entire record must be reviewed by the consulting provider.  Based on a review of the record, the consulting provider should offer opinions that respond to the following:

(a) Is it at least as likely as not (i.e., a 50% or better probability) that fibromyalgia is related directly to the Veteran's service (to include her complaints of body aches therein? 

(b) If the response to (a) above is no, please opine further whether or not it is at least as likely as not (a 50% or better probability) that the fibromyalgia was caused or aggravated (the opinion must address aggravation) by the Veteran's service-connected migraine headaches?

The examiner must include rationale with all opinions.  If the fibromyalgia is determined to be unrelated to the Veteran's service and her service connected migraine headaches, the rationale should identify the etiology for the fibromyalgia considered more likely.

2.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

